DlBELIi, J.
The plaintiffs brought an action in the municipal court of Crookston in forcible entry and detainer. It resulted in judgment in their favor. The defendants attempted to perfect an appeal to the district court on questions of both law and fact. The plaintiffs moved to dismiss upon the ground of insufficient proof of service of notice of appeal. The motion was granted on January 28, 1922, and judgment ordered affirming the judgment iof the municipal court, and on May 6, 1922, judgment was entered.
*150On June 5, 1922, tbe defendants moved to set aside tbe judgment of May 6, 1922, “upon tbe ground that at tbe time tbe plaintiffs commenced action herein, tbe plaintiffs bad no right, title and interest in and to tbe land and premises described in plaintiffs’ complaint; that tbe municipal court in and for tbe city of Crookston, Polk county, Minnesota, and tbe district court, in and for Polk county, bad no jurisdiction to try said cause of action; that tbe judgment and decree entered and docketed in the said municipal and tbe district court as bereintofore alleged, are void; that tbe title in and to the said lands and premises at tbe time of tbe commencement of said action, and now, rests in tbe United States of America, and tbe state courts bad mo jurisdiction to try tbe said cause of action or to enter said judgment.” This motion was beard on June 8, 1922, and was denied on June 19, 1922. This appeal is from tbe order denying it. There is no appeal from tbe judgment of May 6, 1922.
Tbe assignments of error are made and tbe argument proceeds as if there were an appeal from tbe judgment. An appeal from tbe judgment would raise tbe question of error in dismissing tbe appeal for want of jurisdiction. What tbe defendant tries to do is to set aside tbe judgment on motion. His claim is that tbe municipal court was without jurisdiction and therefore tbe district court on appeal is without jurisdiction. Back of it all is tbe claim that tbe lands involved are a part of tbe public domain. He refers to tbe Act of Congress of May 8, 1922, which is subsequent to tbe judgment, and is an act for tbe relief of certain persons to whom patents to certain lands were issued under an erroneous survey made in 1876. Under this act be makes some claim. Tbe record is much confused. In tbe paper book is an affidavit made subsequent to tbe bearing on tbe motion to vacate. It does not appear that it was called to tbe court’s attention. There are now presented certified copies of proceedings in tbe United States land office at Crookston, including tbe copy of a letter from tbe commissioner of tbe general land office. Just what tbe plaintiff claims we need not inquire. He cannot have relief against tbe judgment in tbe manner be seeks. If tbe judgment was erroneous an appeal would correct it. If bis ap*151peal was wrongly dismissed an appeal would have had the effect of reinstating it with an attendant new trial in the district court where he could make such defense as he had. It is hardly necessary to add that papers filed in this court, and not produced to the trial court, and papers showing things occurring after the proceedings in the trial court, cannot affect the result on appeal. Whether the judgment below will affect the defendant in his claims under the Act of May 8, 1922, is not a subject for inquiry now. He is entitled to no relief on his appeal.
Order affirmed.